Citation Nr: 1731971	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board most recently remanded this appeal for additional development in February 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's appeal can be adjudicated.  In a March 2007 RO hearing in Phoenix, the Veteran testified that he received chiropractic treatment from Dr. R. in Omaha, Nebraska in 1970 immediately following separation from service.  The Veteran stated that he received treatment from another chiropractor in 1985 after his back condition worsened.

Further review of the record does not reflect any VA attempt to retrieve these chiropractic records.  Although the Veteran and his mother said that the 1970 treatment records are unavailable, they did not report any actual attempt to obtain them.  The 1970 and 1985 treatment records would be highly probative of the Veteran's claim of continuity of low back symptomatology.  As such, VA should attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records and private treatment records, including 1970 chiropractic treatment records from Dr. R. in Omaha, Nebraska and 1985 chiropractic treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




